Exhibit 10.7 DESTINATION XL GROUP, INC. SECOND AMENDMENT TO SECOND AMENDED AND RESTATED NON-EMPLOYEE DIRECTOR COMPENSATION PLAN Pursuant to a vote taken of the Directors of Destination XL Group, Inc. at a meeting held on January 28, 2016, the Second Amended and Restated Non-Employee Director Compensation Plan (the “Plan”) dated as of December 8, 2014 ; and amended as of November 5, 2015; is hereby amended effective January 31, 2016 (the “Second Amendment”).Capitalized terms used herein and not defined shall have the same meaning herein as in the Plan. 1. Amendment to Plan.
